UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

ORLANDO DIVISION

DAPHNE ANN DAVIS,

Plaintiff,
v. Case No: 6:19-cv-1082-Orl-18GJK
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

ORDER

This case was referred to the United States Magistrate Judge for a report and
recommendation on Defendant Commissioner of Social Security’s Unopposed Motion for Entry
of Judgment with Remand, filed on November 13, 2019 (Doc. 22). After review of the Report and
Recommendation entered on November 13,2019 (Doc. 23), and noting no timely objections have
been filed, it is hereby ORDERED and ADJUDGED as follows:

1. United States Magistrate Judge Gregory J. Kelly’s Report and Recommendation (Doc.
23) is APPROVED and ADOPTED and made part of this Order for all purposes, including
appellate review.

2. The Unopposed Motion for Entry of Judgment with Remand (Doc. 22) is
GRANTED. The Commissioner’s decision is REVERSED and REMANDED pursuant to
sentence four of 42 U.S.C. § 405(g) for further proceedings.

3. The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE the

 

 

case,
DONE and ORDERED in Orlando, Florida, this Pe 4 day of December, 2019.
_— i
G. KENDALL SHARP \)
SENIOR UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record
